          Case 5:16-cv-03957-LHK Document 155 Filed 03/10/20 Page 1 of 4



1    HARMEET K. DHILLON (SBN: 207873)
     harmeet@dhillonlaw.com
2
     KRISTA L. BAUGHMAN (SBN: 264600)
3    kbaughman@dhillonlaw.com
     GREGORY R. MICHAEL (SBN: 306814)
4    gmichael@dhillonlaw.com
     DHILLON LAW GROUP INC.
5
     177 Post Street, Suite 700
6    San Francisco, California 94108
     Telephone: (415) 433-1700
7    Facsimile: (415) 520-6593
8
     Attorneys for Plaintiffs
9
                                    UNITED STATES DISTRICT COURT
10
                                   NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN JOSE DIVISION
12
13    JUAN HERNANDEZ, et al.,                           Case Number: 5:16-cv-03957-LHK
14                   Plaintiffs,                        Honorable Lucy H. Koh
15                   v.
                                                        NOTICE OF CONDITIONAL
16    CITY OF SAN JOSE, et al.,                         SETTLEMENT; AND
17                   Defendants.                        JOINT STIPULATION AND
18                                                      [PROPOSED] ORDER CONTINUING
                                                        CASE MANAGEMENT CONFERENCE
19                                                      TO APRIL 29, 2020
20
21                                                      CMC Date: March 18, 2020
                                                        Trial Date: June 19, 2020
22                                                      Courtroom: 8
23
24
25
26
27
28



     Notice of Conditional Settlement and Stipulation and              Case No. 5:16-cv-03957-LHK
     [PROPOSED] Order Continuing CMC
          Case 5:16-cv-03957-LHK Document 155 Filed 03/10/20 Page 2 of 4



 1               NOTICE OF CONDITIONAL SETTLEMENT & JOINT STIPULATION
 2           TO THE COURT, ALL PARTIES, AND COUNSEL OF RECORD: the Parties have agreed to
 3   settle the above-captioned matter, subject to the completion of terms and conditions specified in a
 4   written Settlement Agreement. The Settlement Agreement, in relevant part, provides for the public
 5   release of a prepared statement by the mayor of San Jose, Sam Liccardo. The mayor is currently
 6   reconsidering modifications to that statement which were proposed by several Plaintiffs. Pursuant to
 7   the terms of the Settlement Agreement, Plaintiffs will request dismissal of this entire Action upon
 8   satisfaction of the conditions set forth therein, namely, the release of the final statement.
 9           In light of this conditional settlement, and pursuant to Local Rule 6-2, the Parties, by and
10   through their respective counsel, stipulate and agree as follows:
11           WHEREAS, the Parties have agreed to settle the matter in accordance with the terms set forth
12   in the Settlement Agreement;
13           WHEREAS, the Parties expect such conditions of settlement to be completed within 30 days
14   of the filing of this notice and stipulation;
15           WHEREAS, the Parties are scheduled to appear for a further case management conference on
16   March 18, 2020 and are required to file a joint case management conference statement by March 11,
17   2020;
18           WHEREAS, the Parties stipulate and respectfully request that the Court continue the March
19   18, 2020 case management conference to April 29, 2020, and the deadline to file the joint case
20   management statement to April 22, 2020, with the understanding that Plaintiffs will file a request for
21   dismissal of the Action following completion of the conditional terms of settlement; in the unlikely
22   event that the settlement conditions are not completed within 30 days, the Parties will provide the
23   Court with an update at the case management conference.
24           NOW THEREFORE, the Parties stipulate and respectfully request that the Court continue the
25   March 18, 2020 further case management conference and associated joint case management statement
26   deadlines by 6 weeks, to April 29, 2020 and April 22, 2020, respectively.
27
28


                                                       1
     Notice of Conditional Settlement; and Stipulation and                     Case No. 5:16-cv-03957-LHK
     [PROPOSED] Order Continuing CMC
          Case 5:16-cv-03957-LHK Document 155 Filed 03/10/20 Page 3 of 4



 1                                               Respectfully submitted,
 2   Dated: March 10, 2020                       DHILLON LAW GROUP INC.
 3
                                                 By: /s/ Gregory R. Michael
 4                                                      Gregory R. Michael
                                                        Attorney for Plaintiffs
 5
 6
     Dated: March 10, 2020                       OFFICE OF THE CITY ATTORNEY, SAN JOSE
 7
 8
                                                 By: /s/ Matthew Pritchard
 9                                                       Matthew Pritchard (SBN: 284118)
                                                         Attorneys for the City of San Jose, Loyd
10                                                       Kingsworthy, Lisa Gannon, Kevin Abruzzini,
11                                                       Paul Messier, Paul Spagnoli, Johnson Fong, and
                                                         Jason Ta
12
13                        ATTESTATION PURSUANT TO CIVIL L.R. 5-1(i)(3)
14          I, Gregory R. Michael, am the ECF User whose ID and password are being used to file this
15   document. I hereby attest that concurrence in the filing of this document has been obtained from the
16
     signatories.
17
18   Dated: March 10, 2020                       DHILLON LAW GROUP INC.
19                                               By: /s/ Gregory R. Michael
                                                        Gregory R. Michael
20
21
22
23
24
25
26
27
28


                                                       2
     Notice of Conditional Settlement; and Stipulation and                 Case No. 5:16-cv-03957-LHK
     [PROPOSED] Order Continuing CMC
          Case 5:16-cv-03957-LHK Document 155 Filed 03/10/20 Page 4 of 4



 1                                         [PROPOSED] ORDER
 2          PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3
 4   DATED: ________________, 2020
 5
 6
                                                   Honorable Lucy H. Koh
 7
                                                   United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                       3
     Notice of Conditional Settlement; and Stipulation and                Case No. 5:16-cv-03957-LHK
     [PROPOSED] Order Continuing CMC
